

EXCISED VERSION OF EXHIBIT 10.139


EXHIBIT 10.139: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.139 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


LICENSE AGREEMENT


BETWEEN


MONTBLANC-SIMPLO GMBH


AND


INTER PARFUMS SA

 
Page 1 of 52

--------------------------------------------------------------------------------

 


CONTENTS
 
PAGE
     
1.
 
DEFINITIONS
 
4
2.
 
LICENSE
 
6
3.
 
COMPENSATION TO LICENSOR
 
7
4.
 
PRODUCTS AND QUALITY CONTROL
 
10
5.
 
ADVERTISING, MARKETING AND SALES PROMOTION
 
13
6.
 
DISTRIBUTION
 
16
7.
 
TERM AND TERMINATION
 
18
8.
 
TRADEMARKS AND OTHER INTELLECTUAL PROPERTY RIGHTS
 
21
9.
 
EXCLUSIVITY
 
25
10.
 
PRODUCT LIABILITY
 
26
11.
 
CONFIDENTIALITY
 
26
12.
 
NOTICES
 
28
13.
 
ASSIGNMENT
 
29
14.
 
ENTIRE AGREEMENT, MODIFICATION
 
29
15.
 
APPLICABLE LAW, JURISDICTION
 
29
16.
 
REMEDIES, NO WAIVER
 
30
17.
 
SEVERABILITY
 
30
18.
 
SECTION HEADINGS
 
30
19.
  
FORCE MAJEURE
  
30



Annex A
 
Trademarks
Annex B
 
Quality Criteria
Annex C
 
Form of Royalty Report
Annex D
 
Selective Distribution Criteria
Annex E
 
Annual Marketing Plan
Annex F
 
KEY MARKETS
Annex G
 
CSR Code and Code of Ethics
Annex H
 
A&P expenses report
Annex I
  
Draft Termination Agreement


 
Page 2 of 52

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT


BETWEEN


MONTBLANC-SIMPLO GMBH
a company incorporated under the laws of Germany, having its registered office
at Hellgrundweg 100, 22525 Hamburg, Germany


represented by Mr. Lutz BETHGE, its Managing Director, and Mr. Roland A.
HOEKZEMA, its EVP Finance & Services - CFO, each duly empowered


hereinafter referred to as “LICENSOR”


AND


INTER PARFUMS SA
a company incorporated under the laws of France, registered under RCS Paris B
350 219 382, having its registered offices at 4 Rond-point des Champs-Elysées
75008 Paris, France,


Represented by Mr. Philippe BENACIN, Président Directeur Général, duly
empowered.


hereafter referred to as “LICENSEE”


PREAMBLE


A.
WHEREAS, LICENSOR and/or its RELATED COMPANIES (as hereinafter defined) are the
owners of the TRADEMARKS (as hereinafter defined) and), the tradename
“Montblanc” (hereinafter “TRADENAME”), and the goodwill and reputation
associated with them and designs, manufactures, distributes and sells under the
TRADEMARKS luxury goods, in particular high quality watches, jewellery, writing
instruments leather goods and accessories.



B.
WHEREAS, LICENSOR has the right to grant the exclusive right to use the
TRADEMARKS and the TRADENAME in connection with the marketing of luxury
fragrance and cosmetic products throughout the world in accordance with the
terms and conditions of this AGREEMENT and to grant a license for the use of the
TRADEMARKS as provided herein.



C.
WHEREAS, LICENSEE desires to obtain the right to use the TRADEMARKS and the
TRADENAME on and in connection with the development, manufacture and sale of the
PRODUCTS (as hereinafter defined) throughout the world in accordance with the
terms and conditions of this AGREEMENT.



D.
WHEREAS, LICENSOR is willing to grant LICENSEE the right to use the TRADEMARKS
and the TRADENAME on and/or in connection with the manufacture and sale of the
PRODUCTS (as hereinafter defined) throughout the TERRITORY on the terms and
conditions hereinafter provided.


 
Page 3 of 52

--------------------------------------------------------------------------------

 


E.
LICENSEE is informed of the current licence agreement for Products under the
Trademarks (both as hereinafter defined) with Cosmopolitan Cosmetics GmbH and
the parties agree that this Agreement shall only enter into force if and when
the current licence agreement with Cosmopolitan Cosmetics GmbH will have been
terminated. It is further agreed by the parties that this Agreement shall not
enter into force and be null and void if no Termination Agreement (based
substantially on the template attached as Annex I) is reached with the current
licensee by [_________________]1 with effect as per June 30, 2010.



THEREFORE, IN CONSIDERATION OF THE SAID PREMISES AND THE MUTUAL PROMISES AND
COVENANTS CONTAINED HEREIN, THE PARTIES AGREE AS FOLLOWS:


1.
DEFINITIONS



Unless the context otherwise requires, the following terms shall have the
following meanings:


1.1
“AGREEMENT” shall mean this License Agreement including all Annexes and Exhibits
hereto, as the same may be amended, supplemented or modified in accordance with
Section 14 hereof;



1.2
“COMMENCEMENT DATE” shall mean 1 July 2010;



1.3
“CONTRACTUAL YEAR” shall mean the period commencing on the COMMENCEMENT DATE and
ending December 31, 2010 and thereafter any subsequent period of twelve months
commencing on January 1st, and ending on the following December 31st;



1.4
“TRADEMARKS” shall mean the trademarks “Montblanc” and/or other trademarks
[including logo / star device], as represented and listed in Annex A Part 1 and
2 hereto, together with any further names, symbols or marks which the parties
may agree to introduce in accordance with the provisions of this AGREEMENT for
the purpose of applying to the PRODUCTS, and shall include (but not be limited
to) the various registrations thereof which have been obtained, which are
pending, or which may be obtained, as are relevant to the PRODUCTS;



1.5
“BOTTLES” shall mean the bottles or other containers (including, but without
limitation, tubes, vials, jars, caps, etc.) for the PRODUCTS in which the
PRODUCTS are sold;



1.6
“FORMULAE” shall mean the formulae relevant to the PRODUCTS, including but not
limited the formula of the scent of the PRODUCTS;



1.7
“PRESENTATION” shall mean all trademarks, get-up, designs, advertising,
merchandising, point of sale, promotional and packaging (including labelling)
material appearing upon or used in relation to the PRODUCTS;




--------------------------------------------------------------------------------

1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.1.

 
Page 4 of 52

--------------------------------------------------------------------------------

 


1.8
“PRODUCTS” shall mean such luxury fragrance for men and women as well as shower
gel, body lotion and aftershave ancillaries, to the exclusion of any other
products, such as but not limited to home fragrances, make-up and/or any other
cosmetic products as shall be launched in accordance with the provisions of this
AGREEMENT, that LICENSEE may market, distribute and sell in connection with the
TRADEMARKS and/or the TRADENAME pursuant to the terms and conditions of this
AGREEMENT;



"EXISTING PRODUCTS" shall mean such fragrance products, which are manufactured
and distributed by LICENSOR's prior licensee (Cosmopolitan Cosmetics GmbH),
i.e.:


Women Fragrances:
 
-
FEMME DE MONTBLANC

 
-
FEMME INDIVIDUELLE

 
-
FEMME INDIVIDUELLE SOUL AND SENSES

 
-
PRESENCE D’UNE FEMME

 
-
PRESENCE D'UNE FEMME INTENSE



Men Fragrances:
 
-
PRESENCE

 
-
PRESENCE COOL

 
-
INDIVIDUEL

 
-
STARWALKER

 
-
HOMME EXCEPTIONNEL



1.9
“TECHNICAL INFORMATION” shall mean any and all know-how and retail information
in connection with, for example, creative and technical input with respect to
design, image, corporate identity, brand direction, advertising, marketing and
promotion (including LICENSOR’S global marketing policy) relating to the
PRODUCTS;



1.10
“QUALITY CRITERIA” shall mean the quality criteria as outlined in Annex B
attached hereto which may be amended with both parties’ written agreement
(Section 14.2 below) and shall be consistent with the prestige of the
TRADEMARKS, the TRADENAME and the goodwill and reputation associated with them;



1.11
“BEST LOCAL WHOLESALE PRICE” shall, for the purpose of Section 6.5 below mean
the lowest price of the first sale of the PRODUCTS from LICENSEE or a RELATED
COMPANY of LICENSEE to any third party which is not a RELATED COMPANY of
LICENSEE, may that be a distributor or a retailer, in each relevant market;



1.12
“LICENSOR’S OUTLETS” shall mean those shop-in-shops, corners, concessions and
free standing boutiques (including in duty free zones) which are owned, operated
or managed by LICENSOR, by any of its RELATED COMPANIES and/or by a third party
under the TRADENAME;



1.13
“TERRITORY” shall mean all countries and territories throughout the world,
including duty free zones;


 
Page 5 of 52

--------------------------------------------------------------------------------

 


1.14
“NET SALES” shall mean the prices invoiced by LICENSEE and any of its RELATED
COMPANIES on the first sale of PRODUCTS in the ordinary course of business to a
non-RELATED COMPANY, after deduction of any sales taxes imposed on LICENSEE
directly in respect of the PRODUCTS, credits, product returns, trade or cash
discounts (including year-end discounts), provided that the aggregate of such
deductions shall not exceed such amount as would be normal business practice in
relation to the sale of luxury fragrance and grooming products of comparable
prestige and price to the PRODUCTS. For the avoidance of any doubt, NET SALES
shall not include sales of point of sale material and/or promotional materials,
including but not limited to testers, minis, samples, show cards and windows.



1.15
“RELATED COMPANIES” shall mean any parent or subsidiary of any of the parties or
any company affiliated with or related to any of them or a party or any company
under common control with any of them;



1.16
“KEY MARKETS” shall mean the territories listed in Annex F.



1.17
“PROJECTED NET SALES” shall mean the projected net sales figure for the PRODUCTS
in any calendar year as contained in the annual marketing plan relevant for that
calendar year (Annex E);



1.18
“MATERIAL CHANGE” shall mean any change which will be perceptible by the
consumer.



2.
LICENSE



2.1
LICENSOR hereby grants LICENSEE an exclusive license to use the TRADEMARKS
and/or the TRADENAME in connection with the development, manufacture, sale,
distribution, advertising, merchandising, promotion and marketing of the
PRODUCTS in the TERRITORY for the term of the AGREEMENT in accordance with the
conditions set out below. LICENSEE shall be entitled to use the TRADEMARKS set
forth in Annex A Part 1 hereto and/or the TRADENAME in connection with other
trademarks and/or other distinctive or descriptive attributes (words, logos,
devices, etc.) but only as LICENSOR shall first approve in accordance with
Section 4.2 (in particular Section 4.2.2) and as set forth below. The goodwill
generated through the sale of the PRODUCTS shall vest exclusively in LICENSOR.



2.2
During the term of this AGREEMENT, LICENSEE shall not be authorised to use the
TRADENAME as a company, branch or division name, nor on stationery, business
cards etc., unless LICENSOR expressly authorized such use of the TRADENAME in
writing and in advance.



2.3
Subject to section 2.2 above, LICENSEE will inform LICENSOR about the planned
incorporation of the TRADENAME into the company name of a RELATED COMPANY in
good time at the latest four weeks before the respective entry in the Commercial
Register.



2.4
Subject to section 2.2 above, LICENSOR will, at the request of LICENSEE,
co-operate as required in the incorporation of the TRADENAME into the company
name of a RELATED COMPANY of LICENSEE, and supply all necessary declarations or
take the necessary actions, the costs of such declarations or actions to be
reimbursed by LICENSEE.


 
Page 6 of 52

--------------------------------------------------------------------------------

 


2.5
Promptly after the expiration or termination of the AGREEMENT, or if there is a
sell-off period (Section 7.5 below) promptly after the end of such sell-off
period, LICENSEE agrees to procure the change of the name of a branch, division
or RELATED COMPANY referred to in Sections 2.2 to 2.4 by deleting the TRADENAME
and ceasing to use and destroying all relevant headed stationary, correspondence
or other printed material bearing the TRADENAME.



2.6
LICENSEE warrants that any use of the TRADENAME by a branch, division or RELATED
COMPANY in accordance with the provisions of Section 2.2 above will only be
permitted in order to enable LICENSEE to perform its obligations in relation to
the marketing, sale, development and manufacturing of the PRODUCTS under this
AGREEMENT, to the exclusion of any other activities, and will be subject to that
branch, division or RELATED COMPANY complying in all other respects with the
terms of this AGREEMENT and all applicable local legal requirements relating to
its incorporation and the conduct of its business.



2.7
Subject to obtaining LICENSOR’S prior written approval and subject to the
warranties given in Sections 10.2 to 10.4, LICENSEE will be entitled to sell
other products which are not PRODUCTS together with PRODUCTS, especially in
combination packages, marketed under the TRADEMARK, or to give away other
products as “gift with purchase” together with the PRODUCTS (hereinafter
collectively called “OTHER PRODUCTS”). LICENSEE accepts that LICENSOR may
withheld its approval based on considerations in relation to the image and
reputation of the TRADEMARKS and/or the TRADENAME and/or based on limitations
with respect to the TRADEMARKS and/or the TRADENAME and/or should the OTHER
PRODUCT be of a company which is in competition with LICENSOR’S activity (that
is the product category writing instruments, leather goods, watches, jewellery,
eyewear products).



3.
COMPENSATION TO LICENSOR



3.1
In consideration of the rights granted and the services to be performed by
LICENSOR hereunder, LICENSEE shall pay to LICENSOR during each CONTRACTUAL YEAR
or part thereof in accordance with this Section 3 a royalty of [————-]2 of the
NET SALES of all PRODUCTS sold in such CONTRACTUAL YEAR. In any event, LICENSEE
undertakes to pay to LICENSOR the MINIMUM GUARANTEED ROYALTIES set forth under
section 3.2 hereunder. For the avoidance of doubt, it is expressly accepted and
confirmed by the LICENSEE that the aforesaid royalty shall also be paid on the
NET SALES of PRODUCTS sold to LICENSOR.




--------------------------------------------------------------------------------

2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.2.

 
Page 7 of 52

--------------------------------------------------------------------------------

 


3.2
LICENSEE agrees to pay the following guaranteed minimum royalties to LICENSOR to
be paid in (4) equal instalments in each CONTRACTUAL YEAR (“CY”) in accordance
with Section 3.3 below:



MINIMUM GUARANTEED ROYALTIES


Contractual Year
 
Minimum Guaranteed Royalty
CY 1 Commencement Date to Dec 31 2010
 
EUR [———]3
CY 2 Jan 1 to Dec 31 2011
 
EUR [———]4
CY 3 Jan 1 to Dec 31 2012
 
EUR [———]5
CY 4 Jan 1 to Dec 31 2013
 
EUR [———]6
CY 5 Jan 1 to Dec 31 2014
 
EUR [———]7
CY 6 Jan 1 to Dec 31 2015
 
EUR [———]8
CY 7 Jan 1 to Dec 31 2016
 
EUR [———]9
CY 8 Jan 1 to Dec 31 2017
 
EUR [———]10
CY 9 Jan 1 to Dec 31 2018
 
EUR [———]11
CY 10 Jan 1 to Dec 31 2019
 
EUR [———]12
CY 11 Jan 1 to Dec 31 2020
  
EUR [———]13



For the avoidance of doubt, the parties confirm that the minimum guaranteed
royalties shall be non-cumulative on a year-to-year (CONTRACTUAL YEARS) basis.


3.3
LICENSEE shall, for each quarter of each CONTRACTUAL YEAR, pay to LICENSOR the
greater of the cumulative amount of royalties payable under Section 3.1 above or
the cumulative minimum royalties due in that CONTRACTUAL YEAR up to that date
less any royalties, whether payable under Section 3.1 or guaranteed minimum
royalty payments, already paid in that CONTRACTUAL YEAR. These payments will be
made within [———-]14 after the end of each calendar quarter, such quarters
ending on 31 March, 30 June, 30 September and 31 December in each CONTRACTUAL
YEAR. Each payment shall be accompanied by a quarterly royalty report in the
form as attached as Annex C.




--------------------------------------------------------------------------------

3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.3. 
4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.4. 
5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.5. 
6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.6. 
7 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.7. 
8 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.8. 
9 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.9. 
10 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.10. 
11 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.11. 
12 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.12. 
13 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.13. 
14 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.14.

 
Page 8 of 52

--------------------------------------------------------------------------------

 


3.4
In addition to the quarterly royalty reports referred to in Section 3.3 above,
LICENSEE shall – if requested by LICENSOR promptly after the end of a calendar
year – provide to LICENSOR within [———-]15 of the end of each calendar year a
global certificate from its internal auditors certifying that the volume and
value of sales of the PRODUCTS for that calendar year and that the figures
contained in the quarterly royalty reports for the same calendar year correspond
with the entries in the books of LICENSEE and where appropriate, any RELATED
COMPANY of LICENSEE or any other entity under its control and certifying the
global deductions from gross sales made to calculate the NET SALES figure for
the relevant calendar year. The certificate shall also certify that the figures
set out in the year-end rebate referred to in Section 6.5 are true and accurate.
Within [———-]16 from the end of each calendar year, LICENSEE will nonetheless
provide the LICENSOR with non certified sales reports. Additionally, upon
request from LICENSOR, LICENSEE shall provide a certificate from its external
auditors confirming that the volume and value of sales of the PRODUCTS for that
calendar year and that the figures contained in the quarterly royalty reports
reflect the entries in the books of LICENSEE and, where appropriate, any RELATED
COMPANY of LICENSEE or any other entity under its control and certifying the
global deductions from gross sales made to calculate the NET SALES figure for
the relevant calendar.



3.5
Failure by LICENSEE to make payment of any royalties within [———-]17 after their
due date shall thereafter incur accrued interest at the basic bank interest rate
of Deutsche Bank (Hamburg) plus [———-]18 per annum. Payment shall be applied
first against any interest which may have been accrued to the date of the
payment and any balance against the amount of royalties outstanding.



3.6
All taxes required by law to be withheld or assessed on or with respect to the
remittance of royalties by LICENSEE or any RELATED COMPANY hereunder shall, if
paid by LICENSEE or any related party, be deducted from the amount of royalties
payable to LICENSOR. LICENSEE shall furnish LICENSOR with documentation
reflecting the amount and proof of such tax payments.



3.7
All royalties shall be paid in Euro (EUR). The exchange rate of the royalties
from foreign currencies to Euro shall be calculated according to the average
rate of exchange during the last month of the quarter being reported as
published in the Financial Times under the heading “Exchange Cross Rate” or, in
the event that the relevant calculations cannot be made as aforesaid, by such
other exchange rate calculation formula as may be agreed by the parties.



3.8
LICENSEE shall not be obliged to pay royalties on any compensation received from
its customers as participation on advertising and sales promotion, such as
payments for decoration, testers and samples.




--------------------------------------------------------------------------------

15 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.15. 
16 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.16. 
17 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.17. 
18 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.18.

 
Page 9 of 52

--------------------------------------------------------------------------------

 


3.9
LICENSEE agrees to keep full and accurate books and records relating to the
marketing and the sale of the PRODUCTS. LICENSEE agrees that LICENSOR shall have
the right to inspect, audit or make copies of the books and records of LICENSEE
and/or any RELATED COMPANIES of LICENSEE relating to the computation and the
payment of the royalties due and owing to LICENSOR within [-[-[———-19 after the
quarter in question up to [———]20 times a year at reasonable times and upon no
less than [————]21 prior notice. This right terminates [———-]22 after the
expiration or termination of this AGREEMENT for whatever reason.



3.10
If a shortfall in the ROYALTIES paid is verified, LICENSEE shall promptly pay to
LICENSOR all additional ROYALTIES due. If the shortfall is greater than
[———-]23 of the cumulative amount of ROYALTIES paid by LICENSEE for the relevant
period, then the LICENSEE shall also pay to LICENSOR an amount equal to the
reasonable costs and expenses of LICENSOR’S examination together with interest
calculated in accordance with Section 3.5 above.



4.
PRODUCTS AND QUALITY CONTROL



4.1
The parties shall collaborate in the development process of the PRODUCTS so that
the PRODUCTS brought to the market will be consistent with the image of LICENSOR
and the TRADEMARKS, and in conformity with the QUALITY CRITERIA.



LICENSEE expressly agrees to take LICENSOR’S image and reputation into
consideration in the development and the manufacturing of the PRODUCTS and
ensure that the PRODUCTS will be in accordance with LICENSOR’S image and
reputation and will not harm or diminish LICENSOR’S image and reputation and the
goodwill LICENSOR has built up with its other products.


4.2
The parties agree that LICENSOR shall have approval rights with regard to the
PRODUCTS over:



the concept
the scent
the name
the inner and outer packaging (including but not limited to the bottles, the
folding boxes, any other packaging, tubes, vials and jars)


and any changes made thereto.



--------------------------------------------------------------------------------

19 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.19 
20 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.20. 
21 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.21. 
22 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.22. 
23 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.23.

 
Page 10 of 52

--------------------------------------------------------------------------------

 


4.2.1
If LICENSOR does not give its approval of any of LICENSEE’S proposals with
regard to the concept, the scent or the packaging, it shall give its reasons for
such withholding and agrees to submit its ideas, input, advice, and suggestions
with regard thereto to LICENSEE within [———-]24 business days after having
received such proposal.



4.2.2
Within [———-]25 business days of receipt of LICENSEE’S request for approval of
any name in accordance with this Section 4.2, or any trademark and/or any other
attribute in accordance with Section 2.1 as well as the submission of a
completed availability search by LICENSEE in accordance with Section 8.16 below,
LICENSOR shall notify LICENSEE which names, trademarks or attributes it approves
or disapproves and shall give its reason for any disapproval.



4.2.3
In the event of non-approval pursuant to Sub-Sections 4.2.1 and/or 4.2.2 above,
LICENSEE agrees to take LICENSOR’S comments, ideas, input and advice into
consideration and to amend or revise its proposal and/or implement LICENSOR’S
suggestions and submit the revised proposal to LICENSOR for its approval, it
being understood that LICENSOR and LICENSEE shall use their best endeavours to
closely cooperate in order to reach an agreement on the PRODUCTS.



4.2.4
Any proposal submitted to LICENSOR for approval and not disapproved within
[———-]26 business days after LICENSOR having received such proposal shall be
deemed to have been approved.



4.3
LICENSEE shall be responsible for ensuring that the PRODUCTS, the BOTTLES, the
FORMULAE and the PRESENTATION comply with the agreed designs, models and
prototypes and with all relevant laws, regulations, specifications and standards
in force with respect thereto (in particular US and EU import/product
regulations) and with all LICENSOR’S reasonable instructions relating to the
PRODUCTS, in particular, their quality and presentation. LICENSEE will withdraw
from the course of manufacture and/or storage and not place upon the market any
PRODUCTS, which do not comply with the QUALITY CRITERIA, whether fully or partly
manufactured.



 
LICENSEE further agrees and undertakes to maintain the quality of the EXISTING
PRODUCTS at their current level.



4.4
LICENSEE agrees to use commercially reasonable efforts to develop the sales of
the PRODUCTS and to launch new PRODUCT lines in the Territory at least in KEY
MARKETS, as follows:



 
·
[———-]27: new masculine launch

 
·
[———-]28: New feminine initiative




--------------------------------------------------------------------------------

24 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.24. 
25 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.25. 
26 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.26. 
27 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.27. 
28 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.28.

 
Page 11 of 52

--------------------------------------------------------------------------------

 


 
·
Between the [———-]29 new launch



4.5
LICENSOR agrees to use its best efforts to ensure that the reputation, image and
the goodwill of the TRADEMARKS as represented in Annex A Part 1 and/or of the
TRADENAME shall retain its present standing (as of signing of this AGREEMENT),
particularly in connection with other products manufactured and/or distributed
under the TRADEMARKS and/or the TRADENAME by LICENSOR, RELATED COMPANIES of
LICENSOR or other licensees, sub-licensees and franchisees of LICENSOR.



4.6
LICENSEE will permit LICENSOR or its authorised representative at all reasonable
times to enter the LICENSEE’S premises where the PRODUCTS are made, stored,
distributed or sold, for the purpose of inspection thereof. In order to enable
LICENSOR to control the quality of the PRODUCTS, LICENSEE agrees to submit to
LICENSOR after reasonable request random samples (up to [———-]30 items per range
of PRODUCTS) free of cost for inspection.



4.7
If LICENSEE uses sub-manufacturers or sub-licensees, in accordance with the
terms of this AGREEMENT for the manufacture of the PRODUCTS, LICENSEE shall
remain liable for ensuring that the quality of the PRODUCTS remains in
accordance with the QUALITY CRITERIA. LICENSEE shall permit or procure that the
sub-manufacturer or sub-licensee shall permit the LICENSOR or its representative
during normal business hours to enter any place of manufacture or storage
occupied by or used by the sub-manufacturer or the sub-licensee for the purpose
of inspection of the PRODUCTS and to ensure that the QUALITY CRITERIA are being
adhered to. Provisions for this purpose shall be incorporated into any
sub-manufacturing contract or sub-license granted hereunder. LICENSEE undertakes
to have executed by any of such sub-manufacturer and sub-licensees a statement
acknowledging LICENSOR’s intellectual property rights as provided by LICENSOR.



LICENSEE will use its best efforts to ensure that such suppliers which are
branding any of the components of the PRODUCTS with any of the TRADEMARKS permit
the LICENSOR or its representative either alone or together with LICENSEE or its
representative within reasonable intervals and after reasonable notice during
normal business hours to enter any place of manufacture or storage occupied or
used by such suppliers for the purpose of inspection of the PRODUCTS and to
ensure that the QUALITY CRITERIA are being adhered to.


4.8
The Parties agree that it is essential that the Products be able to be legally
marked with the country of origin “Made in France”. For that purpose, LICENSEE
undertakes that any and all Products shall be manufactured in such a manner as
to permit such marking in accordance with country of origin markings and
regulations and any other relevant regulation in force during the term of this
AGREEMENT in the Territory.



4.9
LICENSEE is informed that LICENSOR and the Richemont Group have committed to
comply with a Corporate Responsibility Code and an Ethics Code, which are
attached hereto as Annex G. LICENSEE undertakes to perform its duties under this
Agreement in compliance with the aforesaid codes at all times.




--------------------------------------------------------------------------------

29 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.29. 
30 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.30.

 
Page 12 of 52

--------------------------------------------------------------------------------

 


5.
ADVERTISING, MARKETING AND SALES PROMOTION



5.1
LICENSEE shall, by no later than [———-]31 in each calendar year, communicate in
writing to LICENSOR and follow such communication within [———-]32, or within
such other period as the parties may agree, with a presentation for discussion
purposes at LICENSOR’S premises, or at such other location as may be agreed, the
following:



 
(a)
its marketing plan for the following calendar year to include the information
set out in Annex E hereto, in particular the Projected Net Sales;



 
(b)
its indicative Strategic Plan for the following [———-]33, such Strategic Plan to
include a market overview, the Projected Net Sales, LICENSEE’S strategy and
marketing objectives, a marketing calendar and summary of planned advertising
and promotional expenditure, brand positioning and pricing; and



 
(c)
any new PRODUCT launch plans, if relevant, in accordance with Section 5.3 below.



LICENSEE undertakes to grow the business (i.e. to increase Net Sales) on yearly
basis by at least [———-]34.


5.2
At the time LICENSEE presents its marketing plan in accordance with Section 5.1
(a) above, LICENSOR shall present its product marketing plan for the following
calendar year.



5.3
The launch plan for each new line of PRODUCTS shall be presented at the relevant
marketing proposal presentation referred to in Section 5.1 above, or at a
separate presentation if agreed by the parties.



The parties agree that the launch of the first line of PRODUCTS is scheduled for
[———-]35 and should not occur later than [———-]36. Both parties will undertake
their best efforts to ensure that aforesaid planned launch dates may be met.


For any new PRODUCT, LICENSEE agrees to provide LICENSOR upon launch time with
[———-]37 PRODUCTS free of charge. These PRODUCTS shall be delivered in
accordance with LICENSOR's instructions.



--------------------------------------------------------------------------------

31 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.31. 
32 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.32. 
33 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.33. 
34 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.34. 
35 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.35. 
36 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.36. 
37 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.37.

 
Page 13 of 52

--------------------------------------------------------------------------------

 


 
Furthemore, LICENSOR shall be entitled to receive [———-]38 free samples (vials)
for each of LICENSOR's OUTLETS. In the event that LICENSOR requires additional
samples, LICENSOR shall be entitled to purchase them at cost price.



5.4
LICENSEE shall be responsible for producing and circulating all advertising and
promotional materials in the TERRITORY at its costs. LICENSEE agrees to take
LICENSOR’S image into consideration in its advertising and promotion for the
PRODUCTS and to ensure that the advertising and promotion for the PRODUCTS will
be in accordance with LICENSOR’S image and reputation and will not harm or
diminish LICENSOR’S image and reputation and the goodwill LICENSOR has built up
with its other products. LICENSEE further agrees to consult with LICENSOR with
regard to advertising and sales promotion and to take LICENSOR’S advice into due
consideration in order to develop advertising which is consistent with the image
and reputation of LICENSOR.



5.5
The parties agree that LICENSOR shall have approval rights with regard to the
advertising and marketing for the PRODUCTS over:



the “central” marketing materials
the “central” PR releases
the “central” advertising material
major public relation events
the "central promotion material including Gift with purchase"


(“central” means the initial core materials that will be sent by LICENSEE to
international markets for translation and adaptation to local markets. It is
thereby understood that there will be no “local” marketing, PR and advertising
material other than the translated or to the local needs adapted “central”
marketing, PR and advertising material).


If LICENSOR does not consent to any of LICENSEE’S proposals with regard to the
advertising and marketing for the PRODUCTS, it shall give its reasons for such
withholding and agrees to submit its ideas, input and advice with regard thereto
to LICENSEE within [———-]39 after having received such proposal. LICENSEE agrees
to take LICENSOR’S comments, ideas, input and advice into consideration and
amend or revise its proposal and/or implement LICENSOR’S suggestions and submit
the revised proposal to LICENSOR for approval. LICENSOR and LICENSEE shall use
their best efforts to reach a final agreement on any advertising and promotion
materials in order to be able to efficiently support the sales of the PRODUCTS.


5.6
LICENSEE undertakes to spend jointly with its distributors in each calendar year
a minimum percentage of its PROJECTED NET SALES on advertising and marketing of
the PRODUCTS (hereinafter called “Advertising and Marketing Expenditure”) as
follows:



 
-
First Contractual Year (or part thereof)
[———]40

 
-
Second Contractual Year
[———]41




--------------------------------------------------------------------------------

38 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.38. 
39 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.39. 
40 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.40. 
41 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.41.

 
Page 14 of 52

--------------------------------------------------------------------------------

 


 
-
Third and any subsequent Contractual Year
[__________]42



LICENSEE and LICENSOR already agree at the date of signature hereof that the
PROJECTED NET SALES for the First Contractual Year (July 1st 2010 to December
31st, 2010) shall amount to [EUR ———-]43. For the Second Contractual Year, the
PROJECTED NET SALES shall amount to [EUR ———-]44. LICENSOR and LICENSEE agree
that the Advertising and Marketing Expenditure shall increase by at least [5%]
45per year.


It is expressly agreed and acknowledged by the LICENSEE that "Above the Line"
expenditures as well as "Below the Line" expenditures shall count towards the
Advertising and Marketing Expenditure agreed upon by LICENSEE. "Above the line"
expenditures shall include all advertising through mass media (magazines, radio,
press/print, TV, billboards, web and internet banner ads, cinema) as well as
direct production costs (agency costs, photographer, buyouts, usage rights,
modelling costs); "Below the Line" expenditures shall include cooperative
advertising (advertising related to the PRODUCTS in magazines and store
catalogues produced by or on behalf of retailers (such as Marionnaud, Sephora,
Saks), show cards, windows, dummies, POS displays, testers, demonstration, gift
with purchases, other sell-through (direct mail, consumer meetings (including
costs of independent beauty consultant incurred in respect of selling or
presenting the PRODUCTS in the point of sale), stand in department stores,
public relations (including trade shows).


LICENSEE and LICENSOR agree that the difference between the agreed upon
Advertising and Marketing Expenditure during any Contractual Year and the
amounts effectively spent by LICENSEE in such Contractual Year shall be refunded
to LICENSOR within 30 calendar days of the end of the relevant Contractual Year,
unless otherwise agreed upon in writing between the Parties.


Subject to compliance with the provisions of this AGREEMENT, LICENSEE shall be
free to decide whether and to what extent the advertising and marketing
activities and methods specified in this section are to be employed.


5.7
Any use by LICENSEE of LICENSOR's name, trademarks, logos, OUTLETS in any
advertising and/or promotional material shall be subject to LICENSOR’S prior
written approval.



5.8
In case LICENSOR and LICENSEE intend to arrange for public relation statements
referring to their co-operation they will beforehand consult with each other and
harmonise words, pictures and further details of the public relation actions and
each shall confirm in writing to the other its approval of the final format of
such statement prior to public release.




--------------------------------------------------------------------------------

42 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.42. 
43 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.43. 
44 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.44. 
45 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.45.

 
Page 15 of 52

--------------------------------------------------------------------------------

 


5.9
LICENSOR undertakes to provide LICENSEE with information about and reasonable
quantities of representative samples of advertising and promotional material
used by LICENSOR.



5.10
If requested by LICENSEE, LICENSOR agrees to inform LICENSEE about its actual
marketing strategies and communication concepts by providing LICENSOR with the
relevant Information. LICENSEE shall take these strategies into reasonable
consideration for the development of the advertising and promotion for the
PRODUCTS.



5.11
If requested by either party, the parties shall consult with each other from
time to time on advertising and promotion activities to be implemented jointly
and/or together with other licensees, sub-licensees or franchisees of LICENSOR.



5.12
LICENSEE shall make available to LICENSOR:



a quarterly report on the status of its expenditure for advertising,
merchandising and promotions, including Advertising and Marketing Expenditure;
and


regular evidence of expenditure in relation to advertising, merchandising and
promotion for the PRODUCTS by providing representative samples of its
advertising, public relation releases, etc.


in the format agreed upon which is attached as Annex H hereto.


5.13
LICENSOR shall be free to use for LICENSOR’S OUTLETS LICENSEE’S advertising and
marketing materials for the PRODUCTS, subject to the limitations of rights
granted by third parties in relation to such advertising and marketing materials
for the PRODUCTS. To this end, LICENSEE will supply to LICENSOR reasonable
quantities of aforesaid material, upon request by LICENSOR at BEST WHOLESALE
PRICE.



6.
DISTRIBUTION



6.1
LICENSEE agrees to distribute the PRODUCTS or have them distributed by its
RELATED COMPANIES or third party distributors only through selected distribution
channels (speciality department stores, qualified independent perfumeries,
select perfumery chains and travel retail outlets) of high standing and
compatible with the high quality and high luxury image of the PRODUCTS and the
TRADEMARKS. Upon request of LICENSOR, LICENSEE will provide LICENSOR with
information about the names and addresses of its distributors and authorised
outlets, and in particular with confirmation (respectively, information) in the
case of individual outlets that they are (respectively, whether they are)
supplied by LICENSEE or its authorised distributors.



6.2
LICENSEE shall use its best efforts to ensure that such outlets conform with
LICENSOR’S selective distribution criteria as set out in Annex D hereto.
LICENSOR reserves the right for its representatives to visit all outlets
supplied by LICENSEE or its authorised distributors in order to ensure that they
do so conform and, in the event they do not and after being requested by
LICENSOR, LICENSEE shall, subject to compliance with local laws, use its best
efforts that such outlets will no longer be supplied with the PRODUCTS.


 
Page 16 of 52

--------------------------------------------------------------------------------

 


6.3
LICENSEE agrees to use its best endeavours that all material of whatever nature
relevant to the TRADENAME or the TRADEMARKS will be promptly removed from any
outlet which ceases to sell the PRODUCTS. Upon request of LICENSOR, LICENSEE
will use its best endeavours to identify the source of any material which is
still on display in an outlet which is no longer authorized to distribute the
PRODUCTS.



Furthermore, LICENSEE undertakes proactively and/or upon request from LICENSOR,
to identify the source of supplying an unauthorized outlet with PRODUCTS and/or
promotional material. In the event that such source is identified twice as
supplying PRODUCTS and/or promotional material to an unauthorized outlet,
LICENSEE undertakes not to supply such source any longer with PRODUCTS.


6.4
LICENSEE agrees not to distribute or sell the PRODUCTS though mail order or
catalogue sales without first obtaining LICENSOR’S prior written consent.
LICENSEE further agrees that the marketing, distribution or sale of the PRODUCTS
through any electronic means such as the Internet shall only be authorised for
approved retailers which operate a brick-and-mortar outlet fulfilling the
criteria as set out in Section 6.2 and Annex D hereto, and provided that the use
of the Internet is consistent with the high quality and high luxury image of the
PRODUCTS and any other criteria as LICENSOR may reasonably communicate to
LICENSEE from time to time.



6.5
LICENSOR shall be free, in its exclusive discretion, to market and sell the
PRODUCTS through LICENSOR’S OUTLETS in the TERRITORY, including Franchised
Outlets.



6.6
It is agreed that LICENSOR, and any of its RELATED COMPANIES or franchisees,
shall order the PRODUCTS from LICENSEE, and LICENSEE shall accept, or procure
the acceptance of such orders, and shall deliver the PRODUCTS to LICENSOR at
BEST LOCAL WHOLESALE PRICE minus [———-]46. LICENSEE shall deliver and invoice
LICENSOR's OULETS on a local basis. Royalties shall be paid in accordance with
the provisions of Section 3 above on sales to LICENSOR, any of its RELATED
COMPANIES or franchisees in accordance with this Section.



LICENSOR shall remain free in the TERRITORY to distribute the PRODUCTS in
reasonable quantities for sales of personnel of the Richemont Group, for
business gift purposes (free of charge), and/or for promotional purposes.


Further, LICENSOR shall remain free in the Territory to distribute PRODUCTS in
connection with its Corporate Gift Business Activities. It is agreed that the
term "Corporate Gift Business Activities" shall mean sale of MONTBLANC products
by LICENSOR, any of its RELATED COMPANIES and/or LICENSOR's OUTLETS, whereby the
MONTBLANC products are sold to companies and/or legal entities which exclusively
wish to give the MONTBLANC products as corporate gift or business gift to its
employees and/or clients, and to the exclusion of any resale by such companies
and/or legal entities.


6.7
LICENSEE undertakes to supply PRODUCTS to LICENSOR by such dates as LICENSOR
shall reasonably notify to LICENSEE in order to meet LICENSOR’S requirements in
terms of supply, time-table for preparation of brochures, promotional
activities, etc.




--------------------------------------------------------------------------------

46 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.46.

 
Page 17 of 52

--------------------------------------------------------------------------------

 


7.
TERM AND TERMINATION



7.1
Subject to recital E of the Preamble above, the initial term of this AGREEMENT
shall commence on the COMMENCEMENT DATE and shall expire on December 31, 2020
(Initial Term), unless renewed or sooner terminated as provided below.



7.2
Each party shall be entitled to terminate the AGREEMENT upon written notice to
the other, such notice to be given on or before [———-]47 with termination to
take effect on [———-]48 in the event LICENSEE’S NET SALES for the calendar year
of [———-]49 were not sufficient to generate royalties in excess of the MINIMUM
GUARANTEED ROYALTIES for that period as set out in Section 3.2 above.



The parties agree that they will consult with each other, in good faith, during
the period of [———-]50, in order to decide whether either or both of them wish
to terminate the AGREEMENT as aforesaid. In the event that either party should
give notice of termination in accordance with this Section 7.2, it is
acknowledged that LICENSEE shall not be entitled to any sell-out period in
accordance with Section 7.7.2 below after [———-]51. LICENSEE shall in all other
respects, comply with the terms of this AGREEMENT until [———-]52. During this
period, LICENSOR shall be entitled to appoint a new licensee, such appointment
to take effect after [———-]53, and that new licensee shall, for transitional
purposes only, be permitted to make itself known as LICENSOR’S future licensee
able to do business and to take customer orders for the PRODUCTS for delivery
after [———-]54.


 
In any event, the parties agree that after expiration of the Initial Term
(Section 7.1 above), this AGREEMENT shall automatically be renewed for
successive periods of [———-]55, unless terminated by either party with [———-]56
prior notice to the end of a CONTRACTUAL YEAR served to the other party.




--------------------------------------------------------------------------------

47 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.47. 
48 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.48. 
49 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.49. 
50 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.50. 
51 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.51. 
52 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.52. 
53 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.53. 
54 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.54. 
55 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.55. 
56 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.56.

 
Page 18 of 52

--------------------------------------------------------------------------------

 


The parties expressly agree and confirm that the effectiveness of this Agreement
and its entry into force shall be subject to the license agreement between
LICENSOR and Cosmopolitan Cosmetics GmbH being terminated by mutual
understanding between the parties thereto (with effect no later than the day
prior to the COMMENCEMENT DATE of this Agreement) and that an agreement between
LICENSOR, LICENSEE and Cosmopolitan Cosmetics GmbH regarding the termination of
the current license, the transition period and the assignment of the
intellectual property rights relating to the EXISTING PRODUCTS has been signed
by all parties thereto no later than [———-]57, based substantially on the draft
attached hereto as Annex I.


7.3
Each party shall be entitled to terminate the AGREEMENT upon written notice to
the other party upon the occurrence of any of the following events:



7.3.1
the other party shall default or fail to make when due any payment due
hereunder, and such default or failure shall continue for a period of [———-]58
after receipt of notice thereof from the other party;



7.3.2
a material breach of any provision of this AGREEMENT which is not remedied
within [———-]59 of written notice thereof;



7.3.3
liquidation, insolvency or bankruptcy, suspension of payments, heavy
indebtedness or discontinuance of business of the other party;



7.3.4
any of the circumstances referred to in Section 19 below persist for a period of
at least [———-]60.



7.4
Each party shall be entitled to terminate the AGREEMENT with [———-]61 written
notice in the event of the other party coming under the direct or indirect
control (control means to control more than fifty per cent of the voting rights
which enables this party to exercise effective control) of a direct competitor
of the party becoming entitled to terminate. For the purpose of the AGREEMENT,
competitor of LICENSOR shall mean [———-]62 and/or any company within one of the
aforesaid group of companies from time to time. For the avoidance of doubt, in
the event of termination pursuant to this Section, LICENSEE shall not be
entitled to any sell-out period after the expiration of the [————]63 notice
period.



This right of termination has to be executed by a party within [———-]64 after
that party having been informed about any of the aforementioned events.



--------------------------------------------------------------------------------

57 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.57. 
58 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.58. 
59 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.59. 
60 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.60. 
61 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.61. 
62 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.62. 
63 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.63. 
64 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.64.

 
Page 19 of 52

--------------------------------------------------------------------------------

 


7.5
Any notice of termination must be given by means of a registered letter sent to
the relevant party’s address in accordance with the provisions of Section 12
below.



7.6
Upon the expiration or termination of the AGREEMENT:



7.6.1
LICENSEE shall cease to manufacture the PRODUCTS, the BOTTLES and the
PRESENTATION;



7.7.2
provided the termination has not been a result of default of LICENSEE or of
notice having been given by either party under Sections 7.2 or 7.5 above,
LICENSEE shall be entitled to sell off the existing stock of PRODUCTS for a
period up to [———-]65 following the date of termination and to use up the
existing materials for the manufacture of the PRODUCTS and to sell off the
so-produced PRODUCTS within the sell-off period. During the sell-off period
LICENSEE shall continue to provide quarterly reports and pay royalties on NET
SALES, but shall not be obliged to pay any minimum royalties. PRODUCTS will not
be sold at a discount (other than ordinary discounts in the normal course of
business) unless LICENSOR’S prior written approval has been obtained;



7.7.3
LICENSEE shall either at the end of the sell-off period referred to in Section
7.7.2 above or, if there is no sell-off period, upon expiration or termination
of the AGREEMENT, promptly supply to LICENSOR an inventory of the PRODUCTS,
BOTTLES and PRESENTATION and all other materials relevant to manufacture,
marketing and distribution of the PRODUCTS, including but not limited to
bottles, folding-boxes or other containers then in stock, and an inventory of
all relevant tooling. LICENSOR shall have the right to purchase the inventory at
production cost or, in case of tooling, at its depreciated value (based on
depreciation over five years in accordance with normal accounting principles)
within [———-]66 after receipt of the inventory; If not otherwise agreed between
the parties, LICENSOR, if using its option, has to acquire any and all of the
PRODUCTS, bottles, packaging, semi-finished PRODUCTS and materials, unless
obsolete, damaged or otherwise un-sellable;



7.7.4
LICENSEE will return all material relating to the PRODUCTS which is the property
of LICENSOR promptly following termination or, if relevant, at the end of the
sell-off period;



7.7.5
all rights granted to LICENSEE to use the TRADEMARKS, the TRADENAME, the
BOTTLES, the PRESENTATION and the FORMULAE shall cease.



7.8
Stocks of PRODUCTS, BOTTLES and PRESENTATION which display the TRADEMARKS and
any relevant tooling not purchased by LICENSOR and not disposed of during the
sell-off period may be disposed of in such manner as shall be mutually agreed by
the parties or, failing agreement shall be destroyed under the supervision of
LICENSOR.




--------------------------------------------------------------------------------

65 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.65. 
66 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.66.

 
Page 20 of 52

--------------------------------------------------------------------------------

 


7.9
Expiration or termination of this AGREEMENT for any reason shall not affect the
rights and obligations of the parties accrued up to the date of expiration or
termination, but the LICENSEE shall have no right to any compensation for the
cessation of its rights on expiration or termination hereof in accordance with
the terms of this AGREEMENT and LICENSEE shall hold the LICENSOR harmless from
any such claims for compensation or damages which may be made by any
distributors or agents or persons, firms or companies performing a similar
function.



8. 
TRADEMARKS AND OTHER INTELLECTUAL PROPERTY RIGHTS



8.1
LICENSOR guarantees and warrants that it is authorised to use the TRADEMARKS set
forth in Annex A Part 1 hereto and the TRADENAME for the PRODUCTS and to grant
this exclusive license to use the TRADEMARKS set forth in Annex A Part 1 hereto
and the TRADENAME for the PRODUCTS for the purpose of this AGREEMENT.



8.2
Subject to this Section 8 and in general information with respect to the
TRADEMARKS supplied to LICENSEE during the term of this AGREEMENT, LICENSOR
undertakes to (i) defend LICENSEE against any and all claims by third parties
based on the use by LICENSEE in accordance with this AGREEMENT of the TRADEMARKS
and/or the TRADENAME and (ii) to indemnify, reimburse and hold LICENSEE harmless
from any and all liability, damages, cost and expenses, including reasonable
attorneys’ fees incurred by LICENSEE, arising from any such claims made by third
parties against LICENSEE with respect to LICENSEE’S use of the TRADEMARKS and/or
the TRADENAME in accordance with this AGREEMENT.



LICENSOR represents and warrants that attached hereto as Annex A Part 2 is a
true and accurate list updated as of May 1, 2010 which indicates with respect to
each of the TRADEMARKS set forth in Part 1 of Annex A the existing and/or
pending applications and/or registration for a specific country or territory.
LICENSEE acknowledges that it has received a copy of such trademark list and
that it is aware of the status of registration of the TRADEMARKS as it appears
on such trademark list (Annex A Part 2).


LICENSEE acknowledges and accepts that Part 3 of Annex A lists those countries
and/or territories in which, to LICENSOR’S best knowledge at the date of signing
of this Agreement, the marketing and distribution of the PRODUCTS may only be
commenced upon written authorisation by LICENSOR.

 
Page 21 of 52

--------------------------------------------------------------------------------

 


8.3
LICENSEE acknowledges that LICENSOR and/or its RELATED COMPANIES are the
exclusive owners of all rights, title and interests in the TRADEMARKS and/or the
TRADENAME and any part thereof and any other element, whether or not capable of
being registered as a trademark together with all rights in the designs,
copyright, including sketches and technical drawings or other intellectual
property or materials relating to the PRODUCTS, the PRESENTATION, the BOTTLES,
the FORMULAE, whether produced by LICENSOR or by LICENSEE or by any
sub-contractor or third party appointed by LICENSEE, and of all goodwill
attached thereto and agrees not to attack these rights or to induce or support
any such attacks. The parties agree that any rights in the TRADEMARKS and the
TRADENAME arising from the use of the TRADEMARKS and/or the TRADENAME or any
part thereof by LICENSEE shall inure solely to the benefit of LICENSOR and/or
its RELATED COMPANIES. LICENSEE irrevocably agrees that any rights which it
and/or any of its RELATED COMPANIES may acquire by virtue of this AGREEMENT in
respect of the TRADEMARKS, the TRADENAME, the PRESENTATION, the BOTTLES and the
FORMULAE shall vest in and promptly upon request be assigned for nominal
consideration to the LICENSOR and/or its RELATED COMPANIES absolutely.



8.4.1
If reasonably requested by LICENSEE, LICENSOR agrees, in its reasonable business
discretion, to use commercially reasonable efforts at its own cost and expenses
to apply for the registration of the TRADEMARKS set forth in Part 1 of Annex A
in respect of the PRODUCTS in countries where aforesaid TRADEMARKS are not
already protected and in which LICENSEE markets the PRODUCTS by reference to
aforesaid TRADEMARKS. LICENSOR in any event agrees to apply for the registration
of aforesaid TRADEMARKS in those countries listed in Annex F to this AGREEMENT.



8.4.2
In addition, LICENSOR agrees, according to its reasonable business discretion,
at its own cost and expenses, to use commercially reasonable efforts to apply at
the reasonable request of LICENSEE for the registration of the TRADEMARKS in
combination with other descriptive or distinctive elements and/or for other
trademarks to be used in conjunction with the TRADEMARKS and/or the TRADENAME on
the PRODUCTS by LICENSEE in accordance with the terms of this Agreement.
LICENSOR agrees to discuss in good faith and to take LICENSEE’S recommendations
into account in deciding whether or not to apply to register in accordance with
this Sub-Section 8.4.2.



8.4.3
If after being requested by LICENSEE in accordance with Section 8.4.2 above,
LICENSOR fails to apply for the registrations of other trademarks to be used in
conjunction with the TRADEMARKS under the terms of this AGREEMENT within [———]67
of such written request, LICENSEE may apply to register those other trademarks
anywhere in the world, provided these are not colourable imitations of, or
include any element of the TRADEMARKS.



 
LICENSEE agrees that in such a case of registration by it, LICENSOR will not
have to defend, indemnify, reimburse and hold harmless the LICENSEE as provided
in Section 8.2 above.




--------------------------------------------------------------------------------

67 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.67.

 
Page 22 of 52

--------------------------------------------------------------------------------

 

8.4.4
LICENSOR shall have the right, to be exercised within [———]68 after the
expiration or termination of the AGREEMENT, to purchase from LICENSEE all right
and title in any other trademarks to be used in conjunction with the TRADEMARKS
under the terms of this AGREEMENT that may have been registered by LICENSEE
during the term of this AGREEMENT, upon reimbursement of LICENSEE’S
out-of-pocket expenses incurred in registering or otherwise acquiring and
maintaining the said trademarks. Alternatively, LICENSOR may elect not to
purchase as aforesaid, but to get granted a license by LICENSEE for the use of
the other trademarks to be used in conjunction with the TRADEMARKS on the
PRODUCTS that may have been registered by LICENSEE, for so long as LICENSOR will
carry such PRODUCTS in its collection. Such license will be without restriction
and without compensation to be paid by LICENSOR.



8.5
The parties agree to inform each other about any and each substantial violation
or infringement of the TRADEMARKS in relation to the PRODUCTS, the PRESENTATION,
the BOTTLES and other trademarks to be used in conjunction with the
TRADEMARKS  and/or the TRADENAME by third parties which come to their knowledge.



8.6
LICENSOR agrees to use its best endeavours to keep the registrations of the
TRADEMARKS and other trademarks to be used in conjunction with the TRADEMARKS
(in accordance with this AGREEMENT) in full force and effect for the term of
this AGREEMENT and to keep LICENSEE informed on the legal status of the
applications and registrations of the TRADEMARKS and the other trademarks to be
used in conjunction with the TRADEMARKS in international class of goods 3.
LICENSOR agrees to provide LICENSEE with a report in January of each year,
including all applications and registrations of the TRADEMARKS relating to the
PRODUCTS and the other trademarks to be used in conjunction with the TRADEMARKS
and containing at least the application and/or registration number as well as
the application and/or registration dates and the goods these applications
and/or registrations have been applied or registered for.



8.7
LICENSOR shall at its reasonable business discretion defend the TRADEMARKS, the
TRADENAME and the PRODUCTS as well as any other trademarks used in relation to
the PRODUCTS in accordance with the terms of this AGREEMENT, at its own cost and
in co-ordination with LICENSEE against any and all violations or infringements
which, according to LICENSOR’S reasonable business discretion, may have a
materially adverse impact on this AGREEMENT, especially against confusingly
similar trademarks, trademark applications or use by third parties for any goods
and/or services identical with or similar to the PRODUCTS. If requested by
LICENSOR, LICENSEE undertakes to assist or support LICENSOR in its measures of
defence within its ability.



8.8
Any cost and expenses reasonably and properly incurred arising from a necessary
or requested participation of LICENSEE in the measures of defence of the
TRADEMARKS will be refunded by LICENSOR.



8.9
If LICENSEE, in its reasonable business discretion, identifies a violation or
infringement of the TRADEMARKS and/or the TRADENAME which in its reasonable
opinion may have a materially adverse impact on this AGREEMENT, it shall
promptly inform LICENSOR and LICENSOR agrees to enter into discussions with
LICENSEE as to the best course of action to adopt to deal with such violation /
infringement.




--------------------------------------------------------------------------------

68 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.68.

 
Page 23 of 52

--------------------------------------------------------------------------------

 


LICENSOR undertakes to take full account of LICENSEE’S recommendations but shall
not be bound to institute legal proceedings in respect of such violation /
infringement. LICENSEE acknowledges that it will not take any action on its own
account to defend the TRADEMARKS and/or the TRADENAME.


8.10
The parties agree that if it is mandatory to register this AGREEMENT and/or the
LICENSEE as official licensee for the TRADEMARKS in the International Class of
Goods no 3, each Party will inform the other Party thereof in writing and in
advance. LICENSEE agrees to take at its own cost and expenses all action
necessary for the registration of the AGREEMENT or of LICENSEE as Registered
User in those countries. LICENSOR agrees to reimburse LICENSEE the direct costs
and expenses reasonably and properly incurred by LICENSEE in connection with the
registration of the AGREEMENT or of LICENSEE as “Registered User”.



8.11
LICENSEE undertakes at the request of LICENSOR to sign any document necessary
for the registration and/or maintenance of the validity of the TRADEMARKS
including the recordal (and cancellation of such recordal upon termination) of
this AGREEMENT and of LICENSEE as a Registered User or licensee. In addition, to
the extend that LICENSOR should deem it advisable to protect the TRADEMARKS,
LICENSEE agrees to provide a statement to the effect that LICENSEE is producing,
selling and promoting the PRODUCTS under LICENSOR’S control, together with such
other assistance (at LICENSOR’S cost) as LICENSOR reasonably deems necessary for
this purpose.



8.12
LICENSEE agrees that it shall not, at any time, directly or indirectly contest
the validity of the registration of the TRADEMARKS or LICENSOR’S other
intellectual property rights (including those in the PRESENTATION, the FORMULAE
and the BOTTLES) to the extent that such rights relate to the subject matter of
this AGREEMENT, or their ownership by LICENSOR, its RELATED COMPANIES,
successors and/or assignees.



8.13
LICENSEE agrees not to use the TRADEMARKS or LICENSOR’S other intellectual
property rights in respect of the PRESENTATION, the FORMULAE and the BOTTLES in
connection with the sale of any products other than the PRODUCTS, nor to use,
other than under the terms of this AGREEMENT, the TRADEMARKS and/or the
TRADENAME as a part of its trading name and shall not use in its business any
other trade or service mark, other than under the terms of this AGREEMENT, so
resembling the TRADEMARKS as to be likely to cause confusion.



8.14
LICENSEE shall use the TRADEMARKS and all designs, sketches, models, prototypes,
maquettes and other material directly related to the PRODUCTS as well as the
PRESENTATION, the FORMULAE and the BOTTLES, solely in connection with the
production, marketing, merchandising, distribution, advertising, promotion, and
sale in the TERRITORY of the PRODUCTS and any OTHER PRODUCTS which LICENSOR has
agreed may be sold or given away with the PRODUCTS.



8.15
LICENSEE shall, upon LICENSOR’S reasonable request, mark all labels, cartons,
price lists, promotional and advertising, merchandising and promotional material
and other printed or duplicated material for or relating to the PRODUCTS with a
notice in a form as is normal practice in the industry to the effect that the
TRADEMARKS are registered trademarks and/or the property of LICENSOR.


 
Page 24 of 52

--------------------------------------------------------------------------------

 


8.16
LICENSEE agrees to use the TRADEMARKS set forth in Annex A Part 1 only in the
form as represented in Annex A Part 1 or as may be provided by LICENSOR from
time to time on the PRODUCTS and for the advertising and promotion for the
PRODUCTS. This obligation shall not apply where a TRADEMARK is used within
continuous, flowing text (e. g. in press releases and descriptive texts) where
it could be impracticable to use the TRADEMARKS in the form represented in Annex
A Part 1, provided that such representation of the TRADEMARKS shall be as close
to the form represented in Annex A Part 1 as is practicable in the
circumstances.



8.17
LICENSEE shall be responsible for identifying appropriate names for all new
ranges of the PRODUCTS, together with, if appropriate, new BOTTLES and
PRESENTATION for such new ranges and, to that end, LICENSEE agrees that:



 
(i)
it shall use reasonable endeavours to ensure the availability of all proposed
names, designs for new BOTTLES and PRESENTATION; and



 
(ii)
it shall assist LICENSOR, at LICENSOR’S reasonable request and cost, in applying
to register, registering or otherwise protecting in LICENSOR’S name any new
names, BOTTLE design and/or PRESENTATION approved by LICENSOR in accordance with
this AGREEMENT.



 
(iii)
LICENSOR shall have the right to file, to register and/or to use the name with
respect to any other category of products it (and/or its RELATED COMPANIES)
presently markets and distributes under the TRADENAME.



9.
EXCLUSIVITY



9.1 
LICENSEE agrees, during the term of this AGREEMENT:



9.1.1
not to enter into a similar agreement to this Agreement with a diversified
luxury brand operating its business in the writing instruments market. LICENSEE
undertakes to obtain LICENSOR's prior written approval before entering into a
similar agreement with a diversified luxury brand competing with LICENSOR;



9.1.2
not to manufacture, advertise or promote, distribute or in any other way market
products, which are identical to the PRODUCTS except as may be permitted in this
AGREEMENT;



9.1.3
not to use the TRADEMARKS and/or the TRADENAME in combination with the services
of a hairdresser or a beauty parlour and not to consent to such a use by third
parties;



9.1.4
not to consent to the use of the TRADEMARKS and/or the TRADENAME in connection
with the manufacture, distribution, marketing and/or advertising of products
which are identical to the PRODUCTS, alone or in conjunction with any additions;



9.1.5
to maintain the reputation and image of the TRADEMARKS set forth in Annex A
hereto and/or the TRADENAME as well as the reputation and image of other
products under the TRADEMARKS set forth in Annex A hereto and/or the TRADENAME
and to desist from any measures which could harm or diminish the reputation and
the image and/or the prestige of the TRADEMARKS set forth in Annex A hereto
and/or the TRADENAME and/or the PRODUCTS.


 
Page 25 of 52

--------------------------------------------------------------------------------

 


10.
PRODUCT LIABILITY



10.1
LICENSEE shall manufacture or have manufactured the PRODUCTS at its own
responsibility and shall enter into or maintain an adequate product liability
insurance, such insurance to cover the costs and damages related to the
undertaking a product recall on a worldwide basis.



10.2
LICENSEE agrees that the manufacture, marketing and distribution of the
PRODUCTS, and any OTHER PRODUCTS (Section 2.7 above) distributed or sold with
the PRODUCTS will be in compliance with all applicable health and safety laws or
regulations and with any relevant national and international cosmetic labelling,
packaging, recycling or other relevant regulations in the countries of
manufacture and distribution.



10.3
LICENSEE further agrees that it will organise and effect, at its own expense,
all tests and registrations as are necessary for compliance with local product
import/registration and health or similar registration requirements. LICENSOR
agrees to assist LICENSEE with regard to such registrations within its best
abilities. LICENSEE agrees to reimburse LICENSOR any costs and expenses
reasonably and properly incurred by LICENSOR in connection with such
registrations.



10.4
LICENSEE agrees to defend, indemnify and hold LICENSOR harmless from and against
any and all liability, damages, reasonable legal fees, reasonable costs and
expenses incurred by LICENSOR in connection with any claims or legal actions
made by third parties against LICENSOR arising out of a breach of the provisions
of Section 10.2 and/or 10.3 above, or arising out of the use of the TRADENAME by
LICENSEE in accordance with Sections 2.2 to 2.6 above or arising out of any
damage or injury caused by any OTHER PRODUCT (Section 2.7 above) sold with the
PRODUCTS, the infringement of the intellectual property rights or other similar
rights of any third party or any applicable national or international laws or
regulations or any other acts or omissions of LICENSEE or any of its agents,
employees or sub-contractors in connection with the performance of its
obligations hereunder. This indemnity shall not extend to claims for
compensation against LICENSOR which are due to LICENSOR’S own action or failure
to act.



11.
CONFIDENTIALITY



11.1
The parties agree to keep confidential and secret the provisions of this
AGREEMENT and all non-public information and knowledge each party may acquire
about the other including, without limitation, information concerning the
marketing of their products, even if such information and knowledge have not
expressly been referred to as secret or confidential. Such information and
knowledge may only be used for the purpose of this AGREEMENT.



11.2
Notwithstanding anything to the contrary, the information and knowledge as
identified hereinabove shall not be deemed confidential if:



11.2.1
at the time of disclosure such information is in the public domain;


 
Page 26 of 52

--------------------------------------------------------------------------------

 


11.2.2
after disclosure such information becomes a part of the public domain, except by
breach of this AGREEMENT;



11.2.3
such information must be disclosed as required by applicable law; or



11.2.4
such information is known to the other party at the time of disclosure.



11.3
The confidentiality provision will remain in force after the termination of the
AGREEMENT for whatever reason, and upon termination, the parties agree to return
to each other, or to destroy, as the other may request, all materials containing
confidential and non-public information and knowledge.



11.4
The parties agree to impose this obligation of confidentiality upon all persons
acting on their behalf, including but not limited to their employees, agents,
consultants, sub-contractors, sub-licensees, managers and representatives.



11.5
Notwithstanding anything to the contrary contained in this AGREEMENT,



LICENSOR acknowledges that LICENSEE, has its ordinary shares traded on Euronext,
and is subject to various reporting obligations as a public company. LICENSOR
further acknowledges that Inter Parfums, Inc., the parent company of LICENSEE
(the “PARENT COMPANY”), is a publicly held company with its Common Stock traded
on The Nasdaq Stock Market, National Market System and is subject to reporting
requirements of the United States federal securities laws. Nothing in the
AGREEMENT shall prohibit the disclosure as may be required of either PARENT
COMPANY or LICENSEE under such securities laws. LICENSEE agrees to discuss in
advance with LICENSOR any such public disclosure that may be required by of
either PARENT COMPANY or LICENSEE.


LICENSOR acknowledges that, upon satisfaction of the condition precedent to set
forth in Section 7.1 of this AGREEMENT, PARENT COMPANY is required by the United
States securities laws to file
 
 
(a)
a description of this AGREEMENT with the United States Securities and Exchange
Commission within four (4) business days of the satisfaction of such condition;
accordingly, PARENT COMPANY shall provide LICENSOR the opportunity to review and
comment on that description at least two (2) business days prior to filing; and

 
 
(b)
a copy of this AGREEMENT with the United States Securities and Exchange
Commission with the next periodic report due to be filed.

 
In connection with the filing of this AGREEMENT with the United States
Securities and Exchange Commission, PARENT COMPANY shall seek confidential
treatment of financial and commercial terms to the extent permitted by the
applicable securities laws. At least [———-]69 prior to filing this AGREEMENT,
PARENT COMPANY shall deliver to LICENSOR a copy of the filing that it plans to
submit to the Securities and Exchange Commission, together with any requests for
confidential treatment, for LICENSOR’s review.
 

--------------------------------------------------------------------------------

69 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.69.

 
Page 27 of 52

--------------------------------------------------------------------------------

 
 
PARENT COMPANY shall provide LICENSOR with a copy of the final filing within
[———-]70 after filing. If the United States Securities and Exchange Commission
indicates it may not grant confidential treatment as requested in the filing,
PARENT COMPANY shall promptly notify LICENSOR and shall consult with LICENSOR
through the process of obtaining whatever confidential treatment is
available.  PARENT COMPANY shall notify LICENSOR promptly upon notification to
PARENT COMPANY that anyone has sought under the Freedom of Information Act to
obtain Confidential Information or the provisions of this AGREEMENT redacted in
the confidential treatment filing with the Securities and Exchange Commission
and shall cooperate with LICENSOR in any effort by LICENSOR to contest the
disclosure.


12. 
NOTICES



12.1
All reports, communications, requests, approvals and notices required or
permitted by this AGREEMENT to be given to a party shall be in writing and shall
be deemed to be duly given when sent by certified or registered mail, return
receipt requested, addressed to the party concerned or by facsimile where the
sender is able to demonstrate successful transmission by producing a properly
addressed fax transmission report, as follows:



To LICENSOR:


Montblanc-Simplo GmbH
Hellgrundweg 100
22525 Hamburg


Attention to Mr. Lutz BETHGE, CEO
Fax No. +49 40 844 01 390


Copy to:


Richemont International SA
50 chemin de la Chênaie
1293 Bellevue


Attn to the Legal Department, Mr. Albert Kaufmann, General Counsel
Fax No. +41 22 721 34 76


To LICENSEE


Inter Parfums SA
4 rond-point des Champs Elysées
75008 PARIS


Att to Mr Philippe Benacin, CEO
Fax No. + 33 1.45.61.16.34


or any other address a party may communicate to the other party in writing.



--------------------------------------------------------------------------------

70 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.70.

 
Page 28 of 52

--------------------------------------------------------------------------------

 


13.
ASSIGNMENT



13.1
Except as otherwise provided for in accordance with the terms of this AGREEMENT,
neither party shall be entitled to assign its rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
LICENSOR may assign this Agreement and/or any right and obligation hereunder to
any (current and/or future) entity within the Richemont Group without LICENSEE’s
prior consent.



13.2
LICENSEE shall have the right to assign the rights under the AGREEMENT to any
RELATED COMPANY without LICENSOR’S consent. LICENSEE further will be entitled to
grant sub-licenses to RELATED COMPANIES, provided LICENSEE inform LICENSOR
thereof in writing 30 calendar days in advance.



13.3
Any such assignment or sub-license under Section 13.1 or 13.2 does in no way
affect any of the assignor’s obligations under the AGREEMENT. The assignor
agrees to remain liable for and guarantees the full performance of this
AGREEMENT by the assignee.



14.
ENTIRE AGREEMENT, MODIFICATION



14.1
This AGREEMENT and its Annexes contain a complete statement of all arrangements
between the parties with respect to the subject matter and supersede all
existing arrangements between them concerning this subject matter.



14.2
Modifications and/or supplements to this AGREEMENT are only valid if made in
writing. This shall also apply to the modification or cancellation of this
in-writing cause.



15.
APPLICABLE LAW, JURISDICTION



15.1
This Agreement shall be governed and interpreted in accordance with the Laws of
Switzerland, to the exclusion of the United Nations Convention on Contracts for
the International Sale of Goods (CISG).



15.2
Any dispute, controversy or claim arising out of or in relation to this
Agreement, including the validity, invalidity, breach or termination thereof,
shall be resolved by arbitration in accordance with the Swiss Rules of
International Arbitration of the Swiss Chambers of Commerce (“the Rules”) in
force on the date when the notice of arbitration is submitted in accordance with
these Rules.



15.3
The arbitration will take place in Geneva, Switzerland and the language of the
procedure shall be English. The arbitral tribunal will be composed of one (1)
arbitrator who will be designated in accordance with the Rules.



15.4
The expenses and fees of arbitration shall be determined in accordance with the
Rules.



15.5
The arbitration award shall be final and binding upon the parties, the parties
renouncing to appeal against the arbitration award by any ordinary or
extraordinary means, whatever the subject of the arbitration award is. The
arbitration award may be enforced by action before any court of competent
jurisdiction.


 
Page 29 of 52

--------------------------------------------------------------------------------

 


15.6
In accordance with Art. 26 of the Rules, each party is hereby expressly
authorized and entitled to initiate any judicial action seeking any kind of
interim relief before any competent jurisdiction. The initiation or pursuit of
any action to seek such interim relief shall not be deemed to waive or preclude
the right of such party to require arbitration as contemplated by the section
above nor to seek such interim relief before the arbitral tribunal.



16.
REMEDIES, NO WAIVER



The specific remedies to which either party may resort under the terms hereof
are cumulative and are not intended to be exclusive of the remedies to which
either party is entitled. No waiver by either party, whether express or implied,
of any provision of this AGREEMENT or any breach or default of any one or more
instances, nor any delay by either party in exercising its rights hereunder,
except as provided for in this AGREEMENT, shall constitute or be deemed a
continuing waiver of such provision or of any other provision of this AGREEMENT.


17.
SEVERABILITY



The provisions of this AGREEMENT are independent of and severable from each
other and no provision shall be affected or rendered invalid or unenforceable by
virtue of the fact that for any reason any other provision or provisions may be
in whole or in part invalid or unenforceable. The parties hereby agree to
substitute any invalid provision by another valid provision in such a way that
the purpose of the invalid provision is reached as far as possible. The same
shall apply accordingly in case of an omission or an indefinite provision.


18.
SECTION HEADINGS



Section headings as used herein are for identification purposes only, and shall
not affect the meaning or construction of this AGREEMENT.


19.
FORCE MAJEURE



The parties hereto shall not be responsible for any loss, damage, consequential
or otherwise, detention or delay caused by fire, law, regulation, civil or
military authority, insurrection or riot, national labour strike or wartime
embargoes, tempest, act of God, shortages or by any other cause whatsoever,
which is unavoidable or beyond the relevant party’s reasonable control; provided
however, that any such force majeure shall not release LICENSEE from its
obligations to make payment of amounts due and owing to LICENSOR in accordance
with the terms of this AGREEMENT. It is agreed that LICENSEE’S obligations to
make payments of amounts due and owing up to, and during, an event of such force
majeure shall not apply during the continuance of that force majeure in the
event that the force majeure itself renders LICENSEE unable to make such
payments. In such circumstances, LICENSEE undertakes to make payment of amounts
owing to and accrued to LICENSOR before and during such force majeure, promptly
upon its cessation.

 
Page 30 of 52

--------------------------------------------------------------------------------

 


IN WITNESS whereof the parties have executed this AGREEMENT on 24 July 2009.


For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 


 
Page 31 of 52

--------------------------------------------------------------------------------

 

ANNEX A


THE TRADEMARKS


PART 1


(Section 1.4)

--------------------------------------------------------------------------------

 
The trademarks in use:


·
Montblanc

·
Design mark : Star logo

·
Femme de Montblanc

·
Femme Individuelle

·
Presence d’une Femme

·
Presence

·
Presence Cool

·
Starwalker

·
Homme Exceptionnel

·
Individuel



For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 


 
Page 32 of 52

--------------------------------------------------------------------------------

 

ANNEX A


THE TRADEMARKS


PART 2 AND PART 3


Trademark list


(Clause 1.4)

--------------------------------------------------------------------------------

 
PART 2


A list of all current registrations and pending applications for registrations
of the TRADEMARKS pursuant to Part 1 above in the TERRITORY is attached.


Licensee understands and acknowledges that the list attached hereto does not
include the trademarks registered by Cosmopolitan Cosmetics GmbH and/or its
affiliates, which the latter shall assign to LICENSOR upon termination of the
license agreement entered into with the latter. Furthermore, the list does not
include the trademarks with respect to which Cosmopolitan Cosmetics GmbH will
provide LICENSOR with a co-existence agreement.


PART 3


Countries and/or territories in which, to LICENSOR’S best knowledge at the date
of signing of this Agreement, the marketing and distribution of the PRODUCTS may
only be commenced upon written authorisation by LICENSOR:


The Parties agree that this Part 3 shall be completed by LICENSOR in due course.


For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 


 
Page 33 of 52

--------------------------------------------------------------------------------

 

ANNEX B


QUALITY CRITERIA


(Clause 1.10)

--------------------------------------------------------------------------------

  
1.
The PRODUCTS (including the BOTTLES and the PRESENTATION) shall be manufactured
to the highest high standards of quality, using only high quality ingredients
and materials, in order to ensure that the standard of quality of the finished
PRODUCTS and PRESENTATION thereof meets the prestige and reputation of LICENSOR.
THE PRODUCTS shall in no event be of an inferior quality than the EXISTING
PRODUCTS.



For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 


 
Page 34 of 52

--------------------------------------------------------------------------------

 

ANNEX C


FORM OF ROYALTY REPORT


(Clause 3.3)

--------------------------------------------------------------------------------

   
The royalty form report agreed upon is attached hereto.


At the end of each quarter LICENSEE will provide the following reports, which
have been approved by LICENSOR:


 
-
Quarterly sales by zone, country and client



 
-
Quarterly Statement allowing to isolate any sales being excluded from the NET
SALES definition as per Clause 1.14



For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 


 
Page 35 of 52

--------------------------------------------------------------------------------

 



ANNEX D


SELECTIVE DISTRIBUTION CRITERIA


(Clause 6.2)

--------------------------------------------------------------------------------

   
Products may only be sold in outlets, which exude an aura of luxury and
exclusivity.


Such outlets must, at a minimum have:


 
-
A solid reputation for selling luxury perfumes

 
-
A reputation and image compatible with the high quality and reputation of the
Montblanc Trademarks

 
-
Clean, well maintained shop fittings

 
-
Appropriate space devoted to luxury perfumes

 
-
Staff knowledgeable about luxury fragrances.



The Parties agree that LICENSEE shall aim at distributing the PRODUCTS in the
following indicative number of outlets per country::
   

[________________]71


For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 




--------------------------------------------------------------------------------

71 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.71.

 
Page 36 of 52

--------------------------------------------------------------------------------

 


ANNEX E


ANNUAL MARKETING PLAN


Information to be included in each Annual Marketing Plan


(Clause 5.1 (a))

--------------------------------------------------------------------------------

  
(a)
Calendar of Main Activities



(b)
Conceptual Approach – by Product and Communication



(c)
Target Group



(d)
Brand Name (or code name)



(e)
Price Positioning



(f)
Distribution: sales and distribution plan by countries, and authorised points of
sale by countries.



(g)
Assortment

   
- 
SKU

 
- 
GWP

 
- 
Promo

 
- 
Display

 
- 
Tester

 
- 
Samples



(h)
Projected Net Sales Targets – by Product line and countries



(i)
Communication

 
-
advertising and marketing as detailed in Annex D, presented in summary form



(j) 
New Product Launch Plan



For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 


 
Page 37 of 52

--------------------------------------------------------------------------------

 


ANNEX F


KEY MARKETS


(Clause 1.16)

--------------------------------------------------------------------------------

  
 
·
[———————————-]72



For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 




--------------------------------------------------------------------------------

72 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.139.72.

 
Page 38 of 52

--------------------------------------------------------------------------------

 


ANNEX G


CORPORATE SOCIAL RESPONSIBILITY AND ETHICS

--------------------------------------------------------------------------------

  
As attached hereto.


For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 


 
Page 39 of 52

--------------------------------------------------------------------------------

 


Montblanc


Company of the Richemont Group
 
Supplier Code of Conduct

 
Page 40 of 52

--------------------------------------------------------------------------------

 

Model Supplier Code of Conduct


Montblanc and all companies of the Richemont Group relationships with all
business partners - suppliers, sub-contractors and business allies - are based
on fair, honest and mutually rewarding dealings contributing to high quality
standards of products and services.


Montblanc and all companies of the Richemont Group therefore requires that all
their business partners adhere to basic ethical values and ensure the compliance
of their own operations with the principles and practices outlined below.
Wherever feasible, suppliers should seek to ensure that these principles are
communicated to sub-contractors and suppliers of suppliers.


Labour relationships and employment practices


General principle


Suppliers should adopt and apply fair and ethical labour practices respecting
internationally recognised fundamental human rights standards, including the
Universal Declaration of Human Rights, all international covenants and
International Labour Organisation conventions.


Healthy and safe working conditions


Suppliers will provide a safe and healthy working environment for their
employees in accordance with applicable local laws and any specific regulations
within industries in which they operate. Appropriate procedures should be in
place to prevent accidents and injury to health arising from, linked to, or
occurring during work activities or as a result of the operations of
manufacturing facilities. Suppliers shall be encouraged to have a nominated
health and safety representative who monitors their facilities' compliance with
these requirements.


Wages and Working Hours


Suppliers should comply with local laws relative to minimum wages, standard
working hours and employee benefits. Overtime hours will be voluntary and fully
compensated at regular or premium rates, according to local legal requirements.


In special circumstances employees may be expected to work longer than standard
hours for limited periods of time. Where this occurs, additional working hours
and consecutive working days will be in compliance with the local regulations
and planned in a way to ensure safe and humane working conditions.


Freedom of Association


Suppliers should not prevent employees from associating freely with any lawful
and peaceful workers' or collective bargaining association. In the case where
the local labour laws restrict these freedoms, the supplier is encouraged to
facilitate parallel means of independent and free association and bargaining for
the personnel.


No Discrimination


Suppliers should not subject any person to discrimination in employment;
including hiring, wages, benefits, advancement, discipline, termination or
retirement, on the basis of: race, colour, caste, origin, nationality, religion,
disability, gender, sexual orientation, union membership, political affiliation
or age.


No Child Labour


Suppliers will not employ persons younger than 15 years of age or younger than
the age for completing compulsory education where this is more than 15 in the
relevant country.

 
Page 41 of 52

--------------------------------------------------------------------------------

 


Suppliers must comply with all their local legal requirements for young workers,
particularly those pertaining to hours of work, wages, health, safety and
general working conditions. A young worker is defined as any worker over the age
of 15 and under the age of 18.


No Forced Employment


Suppliers will not use any forced labour, whether in the form of prison labour,
indentured labour, bonded labour or otherwise. Forced labour should be
considered to include any work or service, which is imposed under the threat of
penalty for non-performance or for which overall terms of employment are not
voluntary.


No Disciplinary treatment


Suppliers should not subject any person to harassment, corporal punishment,
and/or threat of violence and will prohibit the use of monetary fines or any
forms of mental or physical abuse, coercion, or intimidation.


Responsible environmental management


Suppliers will fully comply with local legislation and industrial regulations
and should endeavour to comply with the principles outlined in the Richemont
Environmental Code of Conduct.


Industry specific issues


Endangered or protected species


Suppliers should fully comply with special international and local regulations,
for example the Convention on International Trade of Endangered Species (CITES),
related to the procurement, import, usage and export of raw materials sourced
from endangered or protected species.

 
Page 42 of 52

--------------------------------------------------------------------------------

 


Leather finished products manufacturing


Suppliers involved in the leather tanning and finishing sector should apply
within their operations the European Leather Association (COTANCE) policies that
relate to labour rights, worker health and safety, environmental impacts and
customer health and safety.


Perfumes and Cosmetic products


Suppliers involved in the perfumes and cosmetics industry will comply with the
European Council Directive 76/768/EEC, which seeks to ensure that no harmful
substances are used in such products.


Animal testing


Suppliers should adhere to the principles of Corporate Standards of Compassion
for Animals ensuring that no animal testing is conducted or commissioned during
any stage of product development or manufacture.


Product information and labelling


Suppliers will communicate honestly regarding the nature of the products they
supply including raw materials, handling and disposal. All product related
matters, especially regarding chemicals, GMOs or hazardous materials, will be
accurately disclosed as required by local and international laws and/or commonly
used standards in the industry in which they operate.


Country of origin of product components


Suppliers may be asked to provide Montblanc with information as to the country
of origin and the name of the sources of components and raw materials included
in the products being delivered.


There will be no change to the source of components or raw materials or the
location of component production without Montblanc’s prior written agreement.


Conflict - free diamonds procurement


The companies of the Richemont Group adheres to responsible diamond procurement
practices as a member of the diamond industry and requires all its Suppliers to
fully adhere to the principles of the World Diamond Council Resolution on
Industry Self-Regulation supporting the Kimberley Process.


The World Federation of Diamond Bourses (WFDB) and the International Diamond
Manufacturers Association (IDMA), together with their constituent and affiliated
members, have created a voluntary system of diamond industry self - regulation
in order to comply and support government undertakings of the Kimberley Process
Certification Scheme (KPCS) for rough diamonds.


The principles of the diamond industry self-regulation initiatives are based on
the voluntary creation of a chain of written warranties from invoice to invoice
of all transactions involving the purchase and sale of diamonds and their
cutting and polishing. Montblanc requires all suppliers to comply the
Kimberley-Process.


Ethical business principles


General principles


Suppliers should act according to a “spirit of trust” regarding ethical business
principles. They thus acknowledge that basic business principles related to
trade secrets, respect for intellectual property, sincerity, truthfulness,
transparency and maintaining promises contribute to credible, stable and
sustainable business relationships with Richemont and its Maisons.

 
Page 43 of 52

--------------------------------------------------------------------------------

 


Gifts and Gratuities


Suppliers should not offer to their contacts within the Group any inducements,
kickbacks, bribes or other payments that may compromise the making of objective
and fair business decisions.


Special regulations


Suppliers will ensure that any production, delivery or other action subject to
obtaining specific governmental, legal or regulatory permissions may only be
undertaken when those permissions have been granted.


Application and Compliance


General principle


Montblanc expects its suppliers to communicate the principles of the Model
Supplier Code of Conduct to their employees, sub-contractors and any other third
parties with whom they do business so as to ensure the principles are integrated
into their operations.


Operating principles


Suppliers should report all existing or potential discrepancies between their
current operations and the requirements set out in this Code and provide
recovery and remedial action plans for evaluation by Richemont.


Montblanc purchasing staff will be trained to assess whether best practices are
being implemented in terms of the procurement of raw materials and semi-finished
and finished goods in accordance with this Code and may involve colleagues and
third parties to assist in determining whether this code is being complied with.


Evaluation


Montblanc shall be entitled to request information from its Suppliers as to
their compliance with the terms of this Model Supplier Code of Conduct.


Where necessary, Montblanc may require a Supplier to provide evidence of its
compliance by way of independent certification.


Montblanc shall have the right to have products and materials independently
tested to establish whether the Suppliers are in compliance with the terms of
this Model Supplier Code of Conduct.


Montblanc shall be entitled to visit suppliers’ production facilities and the
facilities of their sub-contractors and suppliers to establish whether the terms
of this Model Supplier Code of Conduct are being complied with.


Non compliance and penalties


With the handoff this Model Supplier Code of Conduct will be part of the
Manufacturing Agreement (Framework Agreement) between the supplier and
Montblanc.


Montblanc reserves the right to terminate business relationships with any
supplier who violates this Code of Conduct or whose suppliers or subcontractors
violate this Code of Conduct. As well the terms of this Model Supplier Code of
Conduct shall be included in all standard supply agreements in order to enter
into the business relationships with Montblanc and the other companies of the
Richemont Group.

 
Page 44 of 52

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT OF TERMS


Montblanc Model Supplier Code of
Conduct
         
Company name
         
Address
         
Contact name
         
Position
         
Phone number, Fax number, E-mail
         
Name of your contact at Montblanc
   
Does your company have an individual  responsible for implementation of the
Montblanc Supplier Code of Conduct ?
 
If Yes, Please provide contact information
Does your company have procedures in place to meet the requirements set out in
the Supplier Code of Conduct?
 
If Yes, Please provide a copy
Did your company identify any discrepancies between your current operations and
requirements set out in the Supplier Code of Conduct?
 
If Yes, Please provide a copy
Does your company have a code of conduct or similar standards to which your
suppliers adhere?
 
If Yes, Please provide a copy
The terms of the Montblanc Supplier Code of Conduct are hereby accepted and
agreed to on behalf of:
       
_________________________________,
Name and function
         
Signature :
         
Date :
   


 
Page 45 of 52

--------------------------------------------------------------------------------

 


Richemont


Environmental Code of Conduct

 
Page 46 of 52

--------------------------------------------------------------------------------

 

Richemont Environmental Code of Conduct


As a member of the global community, Richemont strives to act as a responsible
corporate citizen carrying out its business activities in a manner that is
consistent with the protection of the environment and the sustainable
utilisation of natural resources.
Through the nature of Richemont’s products and services, the Group is not
directly involved in sectors considered as having a highly significant impact on
the environment. Nevertheless, the various Maisons make extensive use of
renewable and non-renewable raw materials, such as precious and gem stones,
gold, leather, woods and natural resins and Richemont therefore seeks to address
environment related issues throughout its global supply chain and business
operations.


The principles outlined in this Environmental Code of Conduct confirm
Richemont’s commitment to environmental stewardship in line with national and
international norms and standards for environmental management. Richemont
therefore requires all its employees, to contribute to its environmental
performance by adopting the principles and practices outlined below.


The responsibility for the implementation of the Environmental Code of Conduct
within the Group worldwide will be assigned to the general manager of each
facility.


Awareness and training


As part of the implementation of the Environmental Code of Conduct, Richemont
will communicate its environmental policy to all employees, suppliers and other
stakeholders.


Facilities and operations


Richemont will develop, design and operate facilities and conduct activities
taking into consideration the environmental issues in order to minimise the
adverse impacts on the environment.


Facilities


Richemont will ensure that construction, conversion, modernisation and other
building work at each facility will be performed in compliance with local
environmental legislation, norms and regulations and executed in harmony with
the environmental surroundings.


Energy and water use


Richemont will monitor the consumption of water, energy, oil, natural resources
and other materials used in its operations with a view to optimise their usage
and minimising waste. This includes heating, lighting, ventilation and
air-cooling.


Management and employees responsible for the packing and transport of goods will
adopt, wherever possible, an “efficient energy use” strategy by careful
planning, organisation and grouping of the shipments.

 
Page 47 of 52

--------------------------------------------------------------------------------

 

Emissions, effluents


Facilities will ensure strict compliance with legal environmental norms and
specific industrial regulations relative to pollution control by installing
appropriate retention and filter systems


Facilities will monitor and control greenhouse gas emissions, ozone-depleting
substance emissions, waste water discharges and any other relevant emissions
resulting from the manufacturing operations in accordance with local regulation
and industry best practice.


Waste recycling


Richemont will monitor waste collection and recycling by type with special
attention being paid to the treatment of hazardous materials. Wherever feasible,
materials will be recycled.


Endangered or protected species


Richemont will fully comply with special international and local regulations
such as the Convention on International Trade in Endangered Species (CITES)
related to the procurement, import, usage and export of raw materials issued
from endangered or protected species.


Leather products manufacturing


Richemont entities will adhere to the principles established by the European
Leather Association in terms of the production of leather goods (COTANCE)
regarding employee and customer health and safety and aim at minimising the
adverse environmental Impact of the production processes.


Perfumes and cosmetic products


Group companies will comply with EU legislation in terms of the production of
perfumes and cosmetics products. (European Council Directive 76/768/EEC)


Animal testing


The Group will adhere to the principles of Corporate Standards of Compassion for
Animals, seeking to ensure that no materials used in its products have been
tested or caused harm to animals.


Conflict-free diamonds


Richemont adheres to the principles of the  “World Diamond Council Resolution on
Industry self-regulation” by the introduction of written warranties throughout
the whole supply chain from the supplier until the final customer. Richemont
will explicitly state the “conflict-free diamond” warranty statement on its
internal invoices and will require it from all suppliers as soon as possible.

 
Page 48 of 52

--------------------------------------------------------------------------------

 


No “dirty gold”


Richemont adheres to the principles of responsible gold procurement. To the
extent feasible under prevailing industry practices, Richemont will request that
its suppliers provide assurance as far as that gold being supplied has been
mined in a manner which respects human and labour rights and does not inflict
environmental damage, either directly or through the subsequent pollution
through seepage of chemicals.


With respect to internal manufacturing operations involving gold and other
precious metals, Richemont facilities will operate in full compliance with local
laws and regulations and seek to apply industry-wide best practice in the
handling of such materials.


Product stewardship


Richemont Maisons aim to reach technically and economically viable objectives
and apply, wherever appropriate, a “design for environment” approach in order to
optimise the environmental performance of their products through the product
lifecycle.


The nature of Richemont Maison’s products – watches, jewellery, leather goods,
writing instruments, apparel and other high range accessories - requires high
packaging quality standards. However, possible, recyclable and renewable raw
materials will be used for packaging.


Materials used for storage and transportation will be made, wherever possible,
of recycled and recyclable materials and re-used wherever possible.


As part of after-sales maintenance and repair services mainly related to watch
products, Richemont customer services worldwide will secure the replacement,
storage and appropriate disposal of any components, including for electronic
circuits and batteries, which may have an adverse impact on the environment.


Precautionary approach


Richemont Maisons will seek to make all necessary adjustments to design,
manufacturing or use of products or services, consistent with the latest
scientific and technical knowledge, to prevent any adverse impact on health,
safety or the environment arising from the production process or from products
themselves.


Richemont will develop and maintain, where significant hazard related risks
exist, emergency preparedness plans in conjunction with the relevant services
and authorities.


Suppliers and other stakeholders


Richemont will encourage its Suppliers to adhere to principles outlined in this
Model Environmental Code of Conduct and promote, where appropriate, necessary
improvements in their practices to make them consistent with those of the Group.


As part of open dialogue with the Stakeholders; any potential concern or
proposal for improvement with respect to the environmentally responsible
practices should be reported to directly to senior management.


Monitoring, evaluation and compliance


The Group will regularly monitor the performance of its manufacturing facilities
in terms of compliance with this Code.

 
Page 49 of 52

--------------------------------------------------------------------------------

 


All existing or potential discrepancies between current operations and
requirements set out in Model Environmental Code of Conduct should be evaluated
and reported along with appropriate recovery action plans.


Any material non-compliance with these guidelines may be reported on an
anonymous basis to the Head of Internal Audit at
GroupAudit.Director@richemont.com. Internal Audit will then assess the problem
and review appropriate corrective action in conjunction with the management of
the facility concerned.


Regular updates


This Model Environmental Code of Conduct will be revised and updated on an ad
hoc basis to address continuing requirements of responsible environmental
management as they arise.

 
Page 50 of 52

--------------------------------------------------------------------------------

 

ANNEX H


A&P EXPENSES REPORT
   

--------------------------------------------------------------------------------

  
The A&P Expenses Report form is attached hereto.


For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 


 
Page 51 of 52

--------------------------------------------------------------------------------

 

ANNEX I


TERMINATION AGREEMENT
  

--------------------------------------------------------------------------------

   
The current draft of the termination agreement negotiated between LICENSOR,
LICENSEE and the current licensee is attached hereto. LICENSEE confirms being
substantially in agreement with the terms thereof and acknowledges the
restrictions existing with respect to the trademarks to be assigned by the
current licensee to LICENSOR or with respect to which a co-existence agreement
will be executed.


For and on behalf of
 
For and on behalf of
MONTBLANC-SIMPLO GMBH
 
INTER PARFUMS SA
     
/s/ Lutz BETHGE
 
/s/ Philippe BENACIN
Lutz BETHGE
 
Philippe BENACIN
CEO
 
Président Directeur Général
     
/s/ Roland A. HOEKZEMA
   
Roland A. HOEKZEMA
   
EVP Finance & Services - CFO
  
 


 
Page 52 of 52

--------------------------------------------------------------------------------

 